Appeal from two orders in two coram nobis proceedings which denied without a hearing appellant’s applications to vacate his conviction of second degree murder and his sentence of 30 years to life. Appellant is currently in Attica State Prison as a parole violator. We believe that appellant’s contentions that he was not represented by counsel at his arraignment, that court held on Lincoln’s Birthday was without jurisdiction, and that section 480 of the Code of Criminal Procedure was not complied with are without merit as a basis for a writ of error coram nobis in this case. (See People v. Dolac, 3 A D 2d 351, affd. 3 N Y 2d 945; People v. Sullivan, 3 N Y 2d 196.) The papers before us do not meet or explain defendant’s contentions as to delay in arraignment and the recitals in the orders appealed from of records and papers in the prior proceedings in the action afford no proper basis for the decisions. Upon remittal all such relevant proof may be adduced. Orders appealed from reversed, on the law and facts, and eases remitted. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.